         Case 1:16-cv-06392-JPO Document 229 Filed 08/01/19 Page 1 of 4

                                                                       Sheppard, Mullin, Richter & Hampton LLP
                                                                       2200 Ross Avenue, Suite 2400
                                                                       Dallas, Texas 75201
                                                                       469.391.7400 main
                                                                       www.sheppardmullin.com




                                                                       469.391.7409 direct
                                                                       sschortgen@sheppardmullin.com
August 1, 2019


VIA ECF

Hon. J. Paul Oetken
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    VR Optics, LLC v. Peloton Interactive, Inc. v. Villency Design Grp., et al., Civil No.
       1:16-cv-6392 (JPO) – Letter Motion for Leave to File Under Seal

Honorable Judge Oetken:

Pursuant to Paragraph (E)(ii) of Judge Oetken’s Individual Practices in Civil Cases, Peloton
Interactive, Inc. (“Peloton”) submits this letter motion for leave to file under seal redacted versions
of the following August 1, 2019 pleadings and certain of their exhibits: 1) Peloton’s Opposition to
Third-Party Defendants’ Motion for Summary Judgment as to Claims Against Villency Design
Group, Eric Villency and Joseph Coffey; 2) Peloton’s Response and Counterstatement to Plaintiff
and Third-Party Defendant’s Statement of Material Facts; 3) Peloton’s Opposition to Plaintiff’s
Motion to Exclude Testimony of Expert Christopher Bakewell; and 4) Peloton’s Response to
Plaintiff’s Motion to Exclude Opinions of R. Lee Rawls.

For Peloton’s Opposition to Third-Party Defendants’ Motion for Summary Judgment as to Claims
Against Villency Design Group, Eric Villency and Joseph Coffey, Peloton moves to redact and
seal portions of this pleading that discuss 1) internal Peloton information that is proprietary and
confidential relating to Peloton that was designated as Attorney’s Eyes Only under the protective
order; 2) deposition testimony designated as Attorney’s Eyes Only under the protective order that
contains proprietary and confidential information relating to Peloton; 3) third party confidential
information that was designated as Attorney’s Eyes Only under the protective order by the third
party; 4) internal VR Optics, Villency Design Group, Eric Villency and/or Joseph Coffey
information that was designated as Attorney’s Eyes Only under the protective order; and 5)
deposition testimony designated as Attorney’s Eyes Only under the protective order by VR Optics,
Villency Design Group, Eric Villency and Joseph Coffey.

For Peloton’s Response and Counterstatement to Plaintiff and Third-Party Defendants’ Statement
of Material Facts, Peloton moves to redact and seal the pleading sections that discuss 1) internal
Peloton information that is proprietary and confidential relating to Peloton that was designated as
          Case 1:16-cv-06392-JPO Document 229 Filed 08/01/19 Page 2 of 4




Hon. J. Paul Oetken
August 1, 2019
Page 2


Attorney’s Eyes Only under the protective order; 2) deposition testimony designated as Attorney’s
Eyes Only under the protective order that contains proprietary and confidential information
relating to Peloton; 3) third party confidential information that was designated as Attorney’s Eyes
Only under the protective order by the third party; 4) internal VR Optics, Villency Design Group,
Eric Villency and/or Joseph Coffey information that was designated as Attorney’s Eyes Only under
the protective order; and 5) deposition testimony designated as Attorney’s Eyes Only under the
protective order by VR Optics, Villency Design Group, Eric Villency and Joseph Coffey.

For the exhibits attached to the Declaration of Jennifer Klein Ayers in support of Peloton’s
Response and Counterstatement to Plaintiff and Third-Party Defendants’ Statement of Material
Facts, Peloton moves to seal the following exhibits: 1) internal Peloton technical and financial
documents that contain proprietary and confidential information relating to Peloton that were
designated as Attorney’s Eyes Only under the protective order; 2) deposition excerpts designated
as Attorney’s Eyes Only under the protective order that contain proprietary and confidential
information relating to Peloton; 3) third party documents that that were designated as Attorney’s
Eyes Only under the protective order by the third party; 4) VR Optics, Villency Design Group,
Eric Villency and/or Joseph Coffey documents that were designated as Attorney’s Eyes Only under
the protective order by VR Optics, Villency Design Group, Eric Villency and/or Joseph Coffey;
and 5) deposition excerpts designated as Attorney’s Eyes Only under the protective order by VR
Optics, Villency Design Group, Eric Villency and Joseph Coffey.

For Peloton’s Opposition to Plaintiff’s Motion to Exclude Testimony of Expert Christopher
Bakewell, Peloton moves to redact and seal the pleading sections that discuss 1) internal Peloton
information that is proprietary and confidential relating to Peloton that was designated as
Attorney’s Eyes Only under the protective order; 2) expert reports from VR Optic’s financial
experts that were designated as Attorney’s Eyes Only by VR Optics and contain proprietary,
financial and confidential information relating to Peloton; 3) third party confidential information
that was designated as Attorney’s Eyes Only under the protective order by the third party; 4)
internal VR Optics, Villency Design Group, Eric Villency and/or Joseph Coffey information that
was designated as Attorney’s Eyes Only under the protective order; and 5) internal Peloton
information that is proprietary, financial and confidential relating to Peloton that was designated
as Attorney’s Eyes Only under the protective order.

For the exhibits attached to the Declaration of Steven G. Schortgen in support of its Opposition to
Plaintiff’s Motion to Exclude Testimony of Expert Christopher Bakewell, Peloton moves to seal
the following exhibits: 1) deposition excerpts designated as Attorney’s Eyes Only under the
protective order that contain proprietary and confidential information relating to Peloton; 2) expert
reports from VR Optic’s financial experts that were designated as Attorney’s Eyes Only by VR
Optics and contain proprietary, financial and confidential information relating to Peloton; 3) third
party documents that that were designated as Attorney’s Eyes Only under the protective order by
the third party; 4) VR Optics, Villency Design Group, Eric Villency and/or Joseph Coffey
documents that that were designated as Attorney’s Eyes Only under the protective order by VR
          Case 1:16-cv-06392-JPO Document 229 Filed 08/01/19 Page 3 of 4




Hon. J. Paul Oetken
August 1, 2019
Page 3


Optics, Villency Design Group, Eric Villency and/or Joseph Coffey; and 5) internal Peloton
documents that contain proprietary, financial and confidential information relating to Peloton that
were designated as Attorney’s Eyes Only under the protective order.

For Peloton’s Response to Plaintiff’s Motion to Exclude Opinions of R. Lee Rawls, Peloton moves
to redact and seal the pleading sections that discuss 1) deposition testimony designated as
Attorney’s Eyes Only under the protective order that contains proprietary and confidential
information relating to Peloton; and 2) expert reports from VR Optic’s technical expert Steven
Lenz that were designated as Attorney’s Eyes Only by VR Optics and contain proprietary and
confidential information relating to Peloton. For the exhibits attached to the Declaration of Galyn
Gafford in support of its Peloton’s Response to Plaintiff’s Motion to Exclude Opinions of R. Lee
Rawls, Peloton moves to seal the following exhibits: 1) deposition excerpts designated as
Attorney’s Eyes Only under the protective order from that contain proprietary and confidential
information relating to Peloton; and 2) expert reports from VR Optic’s technical expert Steven
Lenz that were designated as Attorney’s Eyes Only by VR Optics and contain proprietary and
confidential information relating to Peloton.

Under the framework set forth in Lugosch, the weight of the presumptive right of public access to
the information redacted from the referenced filings is low, due to the insignificant role of the
material at issue in this Court’s exercise of its Article III powers. See Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). Indeed, documents “such as those passed between
parties in discovery” often play “no role in the performance of Article III functions.” Bernstein v.
Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132, 142 (2d Cir. 2016) (citing U.S. v.
Amodeo (Amodeo II), 71 F.3d 1044, 1050 (2d Cir. 1995)); see also Bernsten v. O’Reilly, 307 F.
Supp. 3d 161, 167 (S.D.N.Y. 2018) (Discovery documents are beyond the presumption’s reach
and stand on a different footing than any other document presented to the court to invoke its powers
or affect its decisions). Further, the weight of the presumption is low because the issues litigated
in this patent case are of little public concern. See, e.g., Gulino v. Bd. Of Educ. Of City Sch. Dist.
Of City of New York, 2003 WL 1878235, at *2 (S.D.N.Y. Apr. 11, 2003) (suggesting that a lawsuit
between two private companies claiming patent infringement is of little public concern).

The redacted information should also be sealed because of “competing considerations” against
unsealing, including the privacy interests of the companies implicated by the redacted material.
See Amodeo II, 71 F.3d at 1050; see Bernsten, 307 F. Supp. 3d at 168. Further, sealing of the
redacted information is warranted under the First Amendment considerations outlined in Lugosch.
See 435 F.3d at 120. Under the First Amendment framework, this Court may seal the information
at issue because sealing is “essential to preserve higher values and is narrowly tailored to serve
that interest.” In Re New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987); see Guzik v. Albright,
2018 WL 6011612, at *1 (S.D.N.Y. Nov. 16, 2018). Indeed, the individual and business privacy
rights discussed above independently warrant sealing, and only the most sensitive information has
been redacted from the respective filings.
          Case 1:16-cv-06392-JPO Document 229 Filed 08/01/19 Page 4 of 4




Hon. J. Paul Oetken
August 1, 2019
Page 4


Finally, the material should be sealed because information of the same nature has not “historically
been open to the press and general public.” Lugosch, 435 F.3d at 120; see, e.g., Seattle Times Co.
v. Rhinehart, 467 U.S. 20, 33 (1984) (“pretrial depositions and interrogatories are not public
components of a civil trial”). The information was gathered from closed, private pre-trial
depositions and other discovery requests between the parties, which resulted for example, in the
expert reports. Such information is historically not filed of record in any court proceeding, and
should therefore not become publicly filed in this proceeding.

For the reasons set forth above, Peloton respectfully requests leave to file portions of the exhibits
to Peloton’s motions under seal, and requests that this Court seal portions of these filings as set
forth in the redacted documents filed contemporaneously with this Motion.

Peloton thanks the Court for its time and consideration of this matter.

Sincerely,




Steven G. Schortgen
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


SMRH:4826-3420-2782.1
